DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-12, 20 and 22 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Prior art fails to show or reasonably suggest the claim limitation “sending description data describing URLs for acquiring virtual viewpoint video segments, to a receiving apparatus; 
receiving, from the receiving apparatus, an acquisition request by using a URL selected from the described URLs for a virtual viewpoint video segment corresponding to the selected URL; generating the corresponding virtual viewpoint video segment as a two-dimensional video segment from data of a three-dimensional model, based on the start viewpoint position and the end viewpoint position in a duration; and transmitting the corresponding virtual viewpoint video segment as a two-dimensional video segment to the receiving apparatus” in combination with all other claimed limitation of independent claims 1, 20 and 22.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to 

applicant's disclosure. 

D'Acunto et. al.:  US 2019/0174150 A1
	Da Silva Pratas Gabriel et al.:  US 2019/0104316 A1

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424